DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 02 February 2021.Claim 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of U.S. Patent No. 10,495,832. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of the patent no. 10,495,832 broadly encompasses the instant invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-22, 24-34 and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0296817 to Togami et al.
In regards to claim 13, Tomagi teaches an optical module (Figure 1C, 100) comprising a housing (110 & 112), a heat sink (134) disposed in the housing and thermally connected to the housing and a printed circuit board (118) partially fixed to the heat sink, wherein the optical module further comprises an optoelectronic chip (130) electrically connected to the PCB and disposed on the heat sink and one end of the PCB being provided for electrical connection (120) to an external part.  But Tomagi fails to expressly teach the PCB is a rigid printed circuit board.  However, although not is not expressly stated, Tomagi does specifically point to element 122 as a flexible circuit, thereby implying element 118 PCB would be rigid.  Furthermore, the PCBs connected in the manner element 118 are traditionally rigid in order to support the necessary components attached.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the PCB to be a rigid printed circuit board.  
Additionally, Tomagi fails to expressly teach one end of the PCB being provided with a gold finger for electrical connection to an external part.  However, the Tomagi does teach an electrical connector on the edge connector side.  Further, in Figure 1C, the edge connector clearly shows fingers.  The use of gold as a metal for electrical finger connectors is commonly known and readily available.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided one end of the PCB being provided with a gold finger for electrical connection to an external part.
	In regards to claim 14, Tomagi teaches the optical module further comprises an optical interface (element 102 side) at one end thereof and an assembly tolerance absorbing assembly (126) disposed between the optoelectronic chip and the optical interface, and the assembly 
	In regards to claim 15, Tomagi teaches an optical system (114), the optical system being disposed between the assembly tolerance absorbing assembly and the optoelectronic chip or between the assembly tolerance absorbing assembly and the optical interface.
	In regards to claim 16, Tomagi teaches the assembly tolerance absorbing assembly comprises a connecting port and at least one optical fiber optically connecting the connecting portion to the optical interface. [0035]
	In regards to claim 17, Tomagi teaches the connecting port is fixed on the heat sink and located between the optical system and the optical interface, and the optical fiber transmits light emitted from the optical system to the optical interface.
	In regards to claim 18, although Tomagi does not expressly teach the other end of the PCB opposite to the gold finger is fixed to the heat sink by glue, the use of glue in order to ahead and fix components is cost effective and readily available in the art.  This is common practice to choose glue for these reasons and well as their sufficient adherent properties.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the other end of the PCB opposite to the gold finger is fixed to the heat sink by glue.
	In regards to claim 19, although Tomagi teaches the optoelectronic chip and the PCB are electrically connected by a gold wire, the use of gold wires is common practice in the art for their conducting properties.  Gold wires are readily available and therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have chosen a gold wire.

	In regards to claim 21, Tomagi teaches the first optoelectronic chip is a laser emitter and the second optoelectronic chip is a photodiode.
	In regards to claim 22, Tomagi teaches the first optoelectronic chip is located at the end of the PCB near the optical interface.
In regards to claim 24, Tomagi teaches an optical module (Figure 1C, 100) comprising a housing (110 & 112), a heat sink (134) and a printed circuit board (118) disposed in the housing, an optoelectronic chip (130) disposed on the heat sink, and an assembly tolerance absorbing assembly (126) disposed in the housing, wherein one end of the optical module has an optical interface, the assembly tolerance absorbing assembly is disposed between the optoelectronic chip and the optical interface, and the assembly tolerance absorbing component is configured to transmit light between the optical interface and the optoelectronic chip.  But Tomagi fails to expressly teach the PCB is a rigid printed circuit board.  However, although not is not expressly stated, Tomagi does specifically point to element 122 as a flexible circuit, thereby implying element 118 PCB would be rigid.  Furthermore, the PCBs connected in the manner element 118 are traditionally rigid in order to support the necessary components attached.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the PCB to be a rigid printed circuit board.  
In regards to claim 25, Togami fails to expressly teach one end of the PCB opposite to the optical interface is provided with a gold finger as an electrical interface of the optical module.  However, the Tomagi does teach an electrical connector on the edge connector side.  Further, in 
In regards to claim 26, Tomagi teaches the assembly tolerance absorbing assembly comprises at least one optical fiber (102) optically coupled between the optical interface and the optoelectronic chip.
In regards to claim 27, Tomagi teaches the assembly tolerance absorbing assembly further comprises a connecting port, the connecting port is fixed on the heat sink and connected to the at least one optical fiber, light emitted by the optoelectronic chip is transmitted to the optical interface through the connecting port and the at least one optical fiber.
	In regards to claim 28, Tomagi teaches the assembly tolerance absorbing assembly comprises an adapter disposed separately from the housing, and the adapter is mated with the optical interface. (element 102 side)
	In regards to claim 29, Tomagi teaches the adapter and the housing are fixed together by glue, screw tightening, or soldering (113 fastener). 
	In regards to claim 30, Tomagi shows a gap for adjustment exists between the adapter and the housing in a direction perpendicular to a plugging direction.  See Figure 1C
	In regards to claim 31, Tomagi teaches the optical module further comprises an optical system (lens system) disposed between the optical interface and the optoelectronic chip.
	In regards to claim 32, although Tomagi does not expressly teach a portion of the PCB is fixed to the heat sink by glue, the use of glue in order to ahead and fix components is cost 
	In regards to claim 32, Tomagi teaches the optical system is disposed between the assembly tolerance absorbing assembly and the optoelectronic chip, and the optical system transmits light transmitted from the assembly tolerance absorbing assembly to the optoelectronic chip.
	In regards to claim 34, Tomagi teaches the optical system is disposed on the heat sink.
	In regards to claim 36, Tomagi teaches the optoelectronic chip comprises a laser emitter and a photodiode chip.
	In regards to claim 37, although Tomagi teaches the optoelectronic chip and the PCB are electrically connected by a gold wire, the use of gold wires is common practice in the art for their conducting properties.  Gold wires are readily available and therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have chosen a gold wire.
	In regards to claims 38 and 39, Tomagi teaches the optoelectronic chip comprises a laser emitter directly packaged on the heat sink and the optoelectronic chip comprises a laser emitter packaged on a pad of the heat sink.
Allowable Subject Matter
Claims 23 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to the double patenting rejection presented by the previous Examiner, Applicant disagrees with the previous Examiner’s characterization of the pending claims and the claims of the cited patent.  However, Applicant has not provided any arguments or evidence distinguishing the pending claims and the claims of the cited patent.  Furthermore, Applicant states a Terminal Disclaimer has been filed, however, there is no Terminal Disclaimer presented with the response received 02 February 2021.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874